EXHIBIT 10.2

 

GE Financial Assurance Holdings, Inc.

6620 West Broad Street

Richmond, VA 23230

 

March 30, 2005

 

Genworth Financial, Inc.

6620 West Broad Street

Richmond, VA 23230

 

Irrevocable Consent and Irrevocable Proxy

 

Reference is made to (1) the Stock Purchase Agreement, dated as of March 14,
2005 (the “Stock Purchase Agreement”), among GE Financial Assurance Holdings,
Inc. (“GEFAHI”), General Electric Company, General Electric Capital Corporation,
GEI, Inc. and Genworth Financial Inc. (“Genworth”), and (2) Genworth’s Amended
and Restated Certificate of Incorporation (the “Certificate”). Capitalized terms
used herein but not defined herein shall have the meanings ascribed to such
terms in the Certificate. This Irrevocable Consent and Irrevocable Proxy is
delivered pursuant to and in accordance with Section 6.12 of the Stock Purchase
Agreement.

 

Section 1. Irrevocable Consent. Notwithstanding anything to the contrary set
forth in Article IV, Section 3(f) of the Certificate, GEFAHI hereby agrees that,
from and after the time that GEFAHI ceases to beneficially own more than
forty-five percent (45%) of the outstanding shares of Common Stock (the
“Acquisitions Operative Date”), the amount set forth in clause (iii) of such
Section 3(f) shall be deemed to be $1.0 billion, rather than $700 million, and
the definition of “Permitted Acquisition” shall be deemed to have been modified
accordingly. Prior to such time, if any, as the Certificate is amended to
reflect the foregoing, the holders of all of the outstanding shares of the Class
B Common Stock shall be deemed, as a result of the delivery of this instrument,
to have irrevocably consented separately as a class, effective as of the
Acquisitions Operative Date, to any action or transaction covered by clause (ii)
or (iii) of such Section 3(f) that, but for the provisions of this instrument,
would have required the prior affirmative vote or written consent of the holders
of a majority of the outstanding shares of the Class B Common Stock, voting or
consenting separately as a class. Prior to the occurrence of any action or
transaction covered by clause (ii) or (iii) of such Section 3(f) that, but for
the provisions of this instrument, would have required the prior affirmative
vote or written consent of the holders of a majority of the outstanding shares
of the Class B Common Stock, voting or consenting separately as a class, GEFAHI
shall deliver, at Genworth’s request, a written consent in its capacity as the
holder of all of the outstanding shares of the Class B Common Stock confirming
that it has consented separately as a class to any such action or transaction.

 

Section 2. Irrevocable Proxy. GEFAHI hereby irrevocably grants to and appoints
Genworth to be GEFAHI’s proxy and attorney-in-fact (with full power of
substitution),



--------------------------------------------------------------------------------

for and in the name, place and stead of GEFAHI, to vote, act by or execute a
written consent or grant a consent, proxy or approval in respect of all shares
of Class B Common Stock that GEFAHI owns, controls or has the right to vote at
one or more meetings of the stockholders of Genworth solely for the purpose of
approving an amendment (an “Amendment”) to the Certificate to provide that the
prior affirmative vote or written consent of the holders of a majority of the
outstanding shares of the Class B Common Stock voting separately as a class
shall no longer be required for Genworth to effect any action or transaction to
which GEFAHI as the holder of the Class B Common Stock has consented pursuant to
Section 1 hereof. GEFAHI affirms that this irrevocable proxy is coupled with an
interest and may under no circumstances be revoked; provided, however, that such
proxy is granted only with respect to the matter contained in this Section 2.
GEFAHI’s irrevocable proxy shall automatically terminate upon the effective time
of the Amendment in accordance with the Delaware General Corporation Law.

 

Section 3. Effectiveness. This Irrevocable Consent and Irrevocable Proxy shall
become effective as of the date hereof.

 

Section 4. Assignment. This Irrevocable Consent and Irrevocable Proxy shall be
binding on GEFAHI’s successors and assigns, including any entity that is a
transferee of GEFAHI and comes within the definition of “GE” in the Certificate.

 

Section 5. Governing Law. The Irrevocable Consent and Irrevocable Proxy shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.

 

[Signature appears on the following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Irrevocable Consent and
Irrevocable Proxy to be duly executed as of the date first written above.

 

GE FINANCIAL ASSURANCE HOLDINGS, INC. By:  

/s/ Kathryn A. Cassidy

--------------------------------------------------------------------------------

Name:   Kathryn A. Cassidy Title:   Senior Vice President

 

Acknowledged and agreed as of

the date first written above:

 

GENWORTH FINANCIAL, INC.

 

By:  

/s/ Joseph J. Pehota

--------------------------------------------------------------------------------

Name:   Joseph J. Pehota Title:   Senior Vice President –     Business
Development

 

3